ORDER
The Disciplinary Review Board having filed a report with this Court recommending that GLORIA L. PAMM of HOLMDEL, who was admitted to the Bar of this State in 1973, be publicly reprimanded (1) for the improper preparation of a client’s certification, in violation of DR 7-106(C)(7) and DR 102(A)(6), (2) for gross negligence, improper withdrawal from employment, and improper practice of law in another jurisdiction without following required regulations, all in violation of DR 6-101(A)(1), DR 2-110(A)(2), and DR 3-101(B), respectively, and (3) for improperly engaging in ex parte communication with a judge in violation of RPC 3.5(b), and cause appearing;
*557IT IS ORDERED that the report and recommendation of the Disciplinary Review Board is adopted and GLORIA L. PAMM is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of GLORIA L. PAMM as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent reimburse the Financial Ethics Committee for appropriate administrative costs incurred in the prosecution of this matter.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 19th day of April 1990.